

117 HRES 162 IH: Urging that the International Olympic Committee rebid the 2022 Olympic Winter Games, and expressing the sense of Congress that the United States Olympic & Paralympic Committee should not participate if the Games are held in the People’s Republic of China and that the United States Government should lead an international boycott if the Games are held in the People’s Republic of China, and for other purposes.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 162IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Waltz (for himself, Mr. Reschenthaler, and Mr. Katko) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONUrging that the International Olympic Committee rebid the 2022 Olympic Winter Games, and expressing the sense of Congress that the United States Olympic & Paralympic Committee should not participate if the Games are held in the People’s Republic of China and that the United States Government should lead an international boycott if the Games are held in the People’s Republic of China, and for other purposes.Whereas, in 2015, the International Olympic Committee announced Beijing, the capital city of the People’s Republic of China, as the host city of the 2022 Olympic Winter Games;Whereas the Olympic charter states the goal of Olympism is to promote a peaceful society concerned with the preservation of human dignity;Whereas, according to the September 2020 House of Representatives China Task Force Report, the Government of China is the leading human rights abuser in the world, depriving 1,400,000,000 human beings of their fundamental rights;Whereas, since 2017, the Government of China has detained and persecuted up to 1,800,000 Turkic Muslims, including ethnic Uyghurs, Kazakhs, and Kyrgyz, in political re-education centers, and many detainees who have not graduated from the facilities have been convicted of formal crimes and sentenced to prison terms;Whereas detained and imprisoned Muslim minorities in the Xinjiang Uyghur Autonomous Region (XUAR) are held arbitrarily and without due process, coerced to disavow religious beliefs and cultural practices, forced to work in factories, deprived of food and other essential needs, and subjected to physical abuse, including torture and alleged organ harvesting;Whereas the Government of China is implementing a policy of employing large numbers of Uyghurs, including former detainees, in labor-intensive factories in Xinjiang and elsewhere in China under forced labor conditions; Whereas the Government of China has implemented policies against minority groups in the XUAR to lower birth rates, including forced abortions, sterilizations, and contraception;Whereas according to the Australian Strategic Policy Institute, an estimated 8,500 mosques have been demolished in the XUAR, and nearly 30 percent of Islamic shrines, cemeteries, and other sites of religious importance in the region have been damaged or destroyed, mostly since 2017;Whereas the annual report of the Congressional-Executive Commission on China for 2020 indicates—(1)the Government of China and the Chinese Communist Party (CCP) have taken unprecedented steps in the last year to extend their repressive policies through censorship, intimidation, and the detention of individuals and groups for exercising their fundamental human rights, especially in the XUAR and Hong Kong;(2)in XUAR, it is now estimated that up to 1.8 million Uyghurs, Kazakhs, Kyrgyz, Hui, and others have been arbitrarily detained in a system of extrajudicial mass internment camps where they are subjected to forced labor, torture, and political indoctrination; (3)forced labor in the XUAR is widespread and systematic and exists within the mass internment camps and elsewhere throughout the region, as part of a targeted campaign of repression against Turkic and Muslim minorities; (4)detention of Uyghurs, Kazakhs, Kyrgyz, Hui, and others in mass internment camps in the XUAR since around April 2017, and authorities have also increasingly sentenced ethnic minority individuals to lengthy prison terms for political reasons since 2017;(5)in Hong Kong, the one country, two systems framework has been dismantled, severely undermining the rule of law and respect for human rights that the territory has long enjoyed, and authorities arrested prodemocracy leaders, prevented journalists from reporting, applied political pressure on the judiciary, and allowed the Hong Kong Police Force to grow increasingly abusive toward nonviolent protesters; and (6)the Government of China and CCP have further intensified campaigns that aim to bring religion in China under closer official control, and authorities have expanded campaigns to target, control, and surveil not only religions deemed foreign like Christianity, Islam, and Tibetan Buddhism, but also traditional Chinese religions;Whereas Article 2 of the 1948 United Nations Convention on the Prevention and Punishment of the Crime of Genocide, which both the United States and China have ratified, defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) killing members of the group; (b) causing serious bodily or mental harm to members of the group; (c) deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) imposing measures intended to prevent births within the group; [or] (e) forcibly transferring children of the group to another group.;Whereas, on January 19, 2021, the Department of State determined that the Government of China, under the direction and control of the CCP, has committed genocide against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang, and on the same day, Secretary of State Antony Blinken agreed, stating, forcing men, women and children into concentration camps, trying to in effect re-educate them to be adherents to the Chinese Communist Party—all of that speaks to an effort to commit genocide;Whereas, in June 2020, the legislature of China passed a national security law for Hong Kong restricting basic political rights and authorizing severe punishments for anyone inside or outside Hong Kong found guilty of broad vaguely defined crimes, effectively ending the longstanding one country, two systems policy;Whereas, in September 2020, the House Foreign Affairs Committee Minority Staff Report on the origins of the COVID–19 global pandemic found that—(1)authorities in China harassed, detained, and disappeared individuals who told the truth about the CCP’s handling of the COVID–19 pandemic; (2)during the early outbreak of the COVID–19 pandemic, the Government of China failed to meet an international legal requirement to inform the World Health Organization of the COVID–19 outbreak in Wuhan, Hubei Province, China;(3)during the early stages of the COVID–19 pandemic, the Government of China knew of the deadly human-to-human transmission capabilities of the virus and took steps to hide it from the public and global community; and(4)in February 2020, the Government of China nationalized their medical supply chain to stockpile personal protective equipment and stop foreign exports to other countries battling the COVID–19 pandemic;Whereas the Department of State’s 2020 Trafficking in Persons Report (TIP) relating to the People’s Republic of China—(1)indicates that the Trafficking in Victims Protection Act defines severe forms of trafficking in persons as: sex trafficking in which a commercial sex act is induced by force, fraud, or coercion, or in which the person induced to perform such an act has not attained 18 years of age; or the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery;(2)states that Tier 3 is the most severe category for trafficking activity and defines Tier 3 as countries whose governments do not fully comply with the minimum standards and are not making significant efforts to do so; and(3)indicates that the Government of China has been designated in Tier 3 by the Department of State in the TIP since 2017;Whereas, on February 3, 2021, the British Broadcasting Corporation (BBC) reported several shocking and appalling firsthand accounts of an organized system of mass rape, sexual abuse, and torture of the Uyghurs in the XUAR;Whereas, on February 11, 2021, the PRC banned the BBC for its reporting on human rights abuses in XUAR; Whereas, in October 2020, United Kingdom Foreign Secretary Dominic Raab stated, regarding a potential boycott of the 2022 Winter Olympics due to human rights violations against the Uyghurs, that my instinct is to separate sport from diplomacy and politics, but there comes a point where that may not be possible;Whereas, in September 2020, an international coalition of human rights organizations wrote to the International Olympic Committee requesting the committee reverse its mistake in awarding Beijing the honor of hosting the Winter Olympic Games in 2022;Whereas, in November 2020, the Australian Parliament debated a motion calling on the Australian Government to work with the Australian Olympic Committee to ensure Australia boycotts the 2022 Winter Olympics games in Beijing;Whereas, in January 2020, the editorial board of The Washington Post opposed the Government of China hosting the 2022 Winter Olympics and stated, the world must ask whether China, slowly strangling an entire people, has the moral standing to host the 2022 Winter Olympic Games. We think not.;Whereas, in 1980, in H. Con. Res. 249, the House of Representatives voted 386 to 12, and the Senate voted 88 to 4, to urge the United States Olympic Committee to propose the transfer or cancellation of the 1980 Summer Olympics in Moscow; to urge the International Olympic Committee to adopt such a proposal; and, if the International Olympic Committee rejected the proposal, to urge the United States Olympic Committee and those of other countries not to participate in the Games and to conduct alternative games of their own, due to concerns over the Soviet Union’s invasion of Afghanistan;Whereas since the 2008 Summer Olympic Games in Beijing, the human rights record and global authoritarian influence of China have severely worsened and do not meet the values of Olympism; andWhereas the Olympic Games is a celebration of international culture, a festival of humanity, and is intended to be independent of political, ideological, and diplomatic disagreements, but hosting the 2022 Winter Olympics Games in the PRC, where organized atrocities in the XUAR are ongoing, where the freedoms of Hong Kong’s citizens are being trampled, where the fundamental right to worship is brutally persecuted, and in the wake of the ongoing global devastation from COVID–19, would be immoral, unethical, and wrong: Now, therefore, be itThat the House of Representatives—(1)supports the achievements of the athletes, coaches, and personnel of the United States Olympic & Paralympic Committee;(2)affirms the values and goals of Olympism;(3)urges the International Olympic Committee to rebid the 2022 Winter Olympics to a country that recognizes and respects human rights;(4)calls on the United States Olympic & Paralympic Committee to support human rights and boycott the 2022 Winter Olympics if held in the People’s Republic of China; and(5)calls on the Administration to support international efforts toward a boycott of the 2022 Olympic Winter Games if they are held in China.